

115 HR 4031 IH: Beneficiary Travel Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4031IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Pearce introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Veterans Affairs to submit to Congress annual reports on beneficiary
			 travel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Beneficiary Travel Act of 2017. 2.Annual reports on beneficiary travel (a)Annual reportNot later than one year after the date of the enactment of this Act, and on an annual basis thereafter, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on payments or allowances made for beneficiary travel under section 111 of title 38, United States Code. Each such report shall include, with respect to the period covered by the report, the following:
 (1)The total amount of such payments or allowances per State (based on the destination of the travel). (2)For each State, whether the total amount identified under paragraph (1) has been increased or decreased as compared to the total amount identified in the preceding report, including the amount of such increase or decrease.
 (b)Use of any savingsIf the Secretary determines under subsection (a)(2) that the total amount of payments or allowances made for beneficiary travel under section 111 of title 38, United States Code, with respect to a State has decreased, the Secretary shall transfer an amount equal to the amount of the decrease from the account of the Department of Veterans Affairs from which such payments or allowances are made to the Veterans Choice Fund established by section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (c)State definedIn this section, the term State has the meaning given that term in section 101(20) of title 38, United States Code. 